DETAILED ACTION
	This action is responsive to the following communication: the response filed 4/1/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-16 are pending.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0249995 ‒hereinafter Park).

Regarding claim 1, Park disclose an operation method for a memory device, comprising:
preparing to program (prepares for processing a program command; para 0162) a target word line (WLn; fig. 20);
judging (step S320; fig. 20) whether at least one memory cell (a memory cell of word line WLn-1; fig. 20) of a plurality of memory cells (memory cell array 11; fig. 1) of an adjacent word line (WLn-1; fig. 20) is to be programmed (i.e. stored) to a first target state (a valid data state; para 0164) (step S320 judges whether a pre-program mode is enabled, which includes whether the memory cell of word line WLn-1 is to be programmed; fig. 20, para 0163-0164); and
based on whether the at least one memory cell of the memory cells of the adjacent word line (WLn-1; fig. 20) is to be programmed to the first target state (i.e. whether the valid data state is to be programmed in the memory cell in the pre-program enabled mode; fig. 20), determining to program the adjacent word line first (program WLn-1 at step S340; fig. 20) or to program the target word line first (program WLn at step S350; fig. 20).

Regarding claim 2, Park discloses the operation method, wherein when the at least one memory cell of the memory cells of the adjacent word line is to be programmed to the first target state (YES at S320; fig. 20), the adjacent word line is programmed earlier than the target word line (program WLn-1 at step S340; fig. 20).

Regarding claim 3, Park discloses the operation method, wherein when none of the memory cells of the adjacent word line is to be programmed to the first target state (NO at S320; fig. 20), the target word line is programmed earlier than the adjacent word line (program WLn at step S350; fig. 20).

Regarding claim 11, Park discloses a memory device, comprising:
a memory array (memory cell array 11; fig. 1), including a plurality of memory cells and a plurality of word lines (para 0039); and
a controller (20A; fig. 1), coupled (i.e. electrically coupled) to the memory array (memory cell array 11; fig. 1),
wherein the controller is configured for (para 0037):
preparing to program (prepares for processing a program command; para 0162) a target word line (WLn; fig. 20);
judging (step S320; fig. 20) whether at least one memory cell (a memory cell of word line WLn-1; fig. 20) of a plurality of memory cells (memory cell array 11; fig. 1) of an adjacent word line (WLn-1; fig. 20) is to be programmed (i.e. stored) to a first target state (a valid data state; para 0164) (step S320 judges whether a pre-program mode is enabled, which includes whether the memory cell of word line WLn-1 is to be programmed; fig. 20, para 0163-0164); and
based on whether the at least one memory cell of the memory cells of the adjacent word line (WLn-1; fig. 20) is to be programmed to the first target state (i.e. whether the valid data state is to be programmed in the memory cell in the pre-program enabled mode; fig. 20), determining to program the adjacent word line first (program WLn-1 at step S340; fig. 20) or to program the target word line first (program WLn at step S350; fig. 20).

Regarding claim 12, Park discloses the memory device, wherein when the at least one memory cell of the memory cells of the adjacent word line is to be programmed to the first target state (YES at S320; fig. 20), the adjacent word line is programmed earlier than the target word line (program WLn-1 at step S340; fig. 20).

Regarding claim 13, Park discloses the memory device, wherein when none of the memory cells of the adjacent word line is to be programmed to the first target state (NO at S320; fig. 20), the target word line is programmed earlier than the adjacent word line (program WLn at step S350; fig. 20).

Claim(s) 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2015/0262693).

Regarding claim 7, Kondo discloses an operation method for a memory device, including:
preparing to read (in a pre-read operation; para 0089) a target word line (target word line WLn; fig. 10);
determining (in a first read operation; para 0090) whether at least one memory cell (any of a memory cell of WLn; fig. 11) of a plurality of memory cells of the target word line (WLn; fig. 11) is programmed to a target state (one of target states A, B, C; fig. 11); and
based on (i.e. a result of the first read operation; para 0090) whether the at least one memory cell of the memory cells of the target word line is programmed to the target state (one of target states A, B, C; fig. 11), applying an original pass voltage (5.8V; fig. 9) or an increased pass voltage (7.3V; fig. 12) to an adjacent word line (adjacent word line WLn+1; fig. 9, 12).

Regarding claim 8, Kondo discloses the operation method, wherein when the at least one memory cell of the memory cells of the target word line is programmed to the target state, applying the increased pass voltage to the adjacent word line (increased pass voltage from 5.8V to 7.3V is applied to adjacent word line WLn+1; fig. 12).

Regarding claim 10, Kondo discloses the operation method, wherein the operation method is applied in a normal read operation or a program-verify operation (para 0088).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0249995 ‒hereinafter Park) in view of Kondo (US 2015/0262693).

Regarding claim 4, Park does not expressly disclose the operation method, further including: 
preparing to read the target word line; determining whether at least one memory cell of a plurality of memory cells of the target word line is programmed to a second target state; and based on whether the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying an original pass voltage or an increased pass voltage to the adjacent word line.
Kondo discloses preparing to read (in a pre-read operation; para 0089) a target word line (target word line WLn; fig. 10);
determining (in a first read operation; para 0090) whether at least one memory cell (any of a memory cell of WLn; fig. 11) of a plurality of memory cells of the target word line (WLn; fig. 11) is programmed to a second target state (one of target states A, B, C; fig. 11); and
based on (i.e. a result of the first read operation; para 0090) whether the at least one memory cell of the memory cells of the target word line is programmed to the second target state (one of target states A, B, C; fig. 11), applying an original pass voltage (5.8V; fig. 9) or an increased pass voltage (7.3V; fig. 12) to an adjacent word line (adjacent word line WLn+1; fig. 9, 12).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Regarding claim 6, Park does not expressly disclose the operation method, wherein the operation method is applied in a normal read operation or a program-verify operation.
Kondo discloses wherein the operation method is applied in a normal read operation or a program-verify operation (para 0088).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Regarding claim 14, Park does not expressly disclose the memory device, wherein the controller is further configured for: 
preparing to read the target word line; determining whether at least one memory cell of a plurality of memory cells of the target word line is programmed to a second target state; and based on whether the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying an original pass voltage or an increased pass voltage to the adjacent word line.
Kondo discloses preparing to read (in a pre-read operation; para 0089) a target word line (target word line WLn; fig. 10);
determining (in a first read operation; para 0090) whether at least one memory cell (any of a memory cell of WLn; fig. 11) of a plurality of memory cells of the target word line (WLn; fig. 11) is programmed to a second target state (one of target states A, B, C; fig. 11); and
based on (i.e. a result of the first read operation; para 0090) whether the at least one memory cell of the memory cells of the target word line is programmed to the second target state (one of target states A, B, C; fig. 11), applying an original pass voltage (5.8V; fig. 9) or an increased pass voltage (7.3V; fig. 12) to an adjacent word line (adjacent word line WLn+1; fig. 9, 12).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Regarding claim 16, Park does not expressly disclose the memory device, wherein the operation method is applied in a normal read operation or a program-verify operation.
Kondo discloses wherein the operation method is applied in a normal read operation or a program-verify operation (para 0088).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2015/0262693) in view of Wang (US 2010/0302853).

Regarding claim 9, Kondo does not expressly disclose the operation method, wherein when none of the memory cells of the target word line is programmed to the target state, applying the original pass voltage to the adjacent word line.
Wang discloses when none of the memory cells of the target word line (Sel.WL; fig. 4) is programmed to the second target state (at T4, verification for second target state is failed; fig. 4), applying the original pass voltage (Vpass; fig. 4) to the adjacent word line (original pass voltage Vpass remains unchanged for adjacent word line Unsel.WL; fig. 4).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Wang for the purpose of improving reliability of the memory cells by controlling data accessing schemes which allows for improved voltage threshold distributions (para 0052 of Wang), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0249995 ‒hereinafter Park) in view of Kondo (US 2015/0262693), and further in view of Wang (US 2010/0302853).

Regarding claim 5, Park does not expressly disclose the operation method, wherein when the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying the increased pass voltage to the adjacent word line; and
when none of the memory cells of the target word line is programmed to the second target state, applying the original pass voltage to the adjacent word line.
Kondo discloses when the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying the increased pass voltage to the adjacent word line (increased pass voltage from 5.8V to 7.3V is applied to adjacent word line WLn+1; fig. 12).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.
Wang discloses when none of the memory cells of the target word line (Sel.WL; fig. 4) is programmed to the second target state (at T4, verification for second target state is failed; fig. 4), applying the original pass voltage (Vpass; fig. 4) to the adjacent word line (original pass voltage Vpass remains unchanged for adjacent word line Unsel.WL; fig. 4).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Wang for the purpose of improving reliability of the memory cells by controlling data accessing schemes which allows for improved voltage threshold distributions (para 0052 of Wang), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Regarding claim 15, Park does not expressly disclose the memory device, wherein the controller is further configured for:
when the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying the increased pass voltage to the adjacent word line; and when none of the memory cells of the target word line is programmed to the second target state, applying the original pass voltage to the adjacent word line.
Kondo discloses when the at least one memory cell of the memory cells of the target word line is programmed to the second target state, applying the increased pass voltage to the adjacent word line (increased pass voltage from 5.8V to 7.3V is applied to adjacent word line WLn+1; fig. 12).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Kondo for the purpose of facilitating error correction by reducing disturbances between the memory cells during data accessing schemes (para 0076 of Kondo), which is consistent with prior practices in the art to maintain the overall data integrity of the device.
Wang discloses when none of the memory cells of the target word line (Sel.WL; fig. 4) is programmed to the second target state (at T4, verification for second target state is failed; fig. 4), applying the original pass voltage (Vpass; fig. 4) to the adjacent word line (original pass voltage Vpass remains unchanged for adjacent word line Unsel.WL; fig. 4).
Pass voltages applied to adjacent word lines in data accessing schemes are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Wang for the purpose of improving reliability of the memory cells by controlling data accessing schemes which allows for improved voltage threshold distributions (para 0052 of Wang), which is consistent with prior practices in the art to maintain the overall data integrity of the device.

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
The applicant submits that Park et al. (US 2017/0249995) fails to disclose "based on whether the at least one memory cell of the memory cells of the adjacent word line is to be programmed to the first target state, determining to program the adjacent word line first or to program the target word line first" (as recited in claims 1 and 11 of the application). 
The examiner respectfully disagrees with the arguments because the limitation based on whether the at least one memory cell of the memory cells of the adjacent word line is to be programmed to the first target state is disclosed by Park et al. in Fig. 20.
	In Fig. 20, if pre-program mode is enabled (YES to S320), then it can further be determined at S330 whether the adjacent word line WL-1 is to be programmed. For example, based on the determination that the adjacent word line WL-1 is to be programmed, the adjacent word line WL-1 is programmed first in step S340 prior to programming the target word line WLn in step S350. Otherwise, based on the determination that the adjacent word line WL-1 is not to be programmed, then the target word line WLn is programmed in step S350 without programming the adjacent word line WL-1 in step S340. It is noted that per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.  Therefore, it is reasonable to interpret that although the aforementioned step may not program the adjacent word line WL-1, the step does not preclude the target word line WLn as firstly programmed. The requirements of the claims are still considered to be met.
	The applicant further submits that Kondo (US 2015/0262693) fails to disclose "based on whether the at least one memory cell of the memory cells of the target word line is programmed to the target state, applying an original pass voltage or an increased pass voltage to an adjacent word line" (as recited in claim 7 of the application). 
	The examiner respectfully disagrees with the arguments because the limitation based on whether the at least one memory cell of the memory cells of the target word line is programmed to the target state is disclosed by Kondo in Figs. 9-10.
	Kondo discloses a read sequence on a selected page P<n> (i.e. of target word line WL<n>) consists of three steps, that is, a pre-read operation (Fig. 10), a first read operation (Fig. 11), and a second read operation (Fig. 12) (para 0089). In preparing to read the target word line WL<n>, the adjacent word line WL<n+1> is read in the pre-read operation. Then, in the first read operation, selected memory cells of the target word line WL<n> is read, based on ER and B levels of memory cells of the adjacent word line WL<n+1>. The read sequence (Figs. 10-12) is performed subsequent to program operations to read and verify (Fig. 9) a targeted state to which the selected memory cells has been programmed. That is, from the first read operation of the target word line WL<n>, selected memory cells is indicated as programed to targeted states A and C. Based on the selected memory cells is programmed to the targeted state, an increased pass voltage Vrps2 = 7.3V is applied to the adjacent word line WL<n+1> in the second read operation; otherwise, an original pass voltage Vrps1 = 5.8V may be applied to the adjacent word line WL<n+1> before the second read operation. Therefore, Kondo is considered to encompass the requirements of claim 7, in which to increase or keep the pass voltage of the adjacent word line WL<n+1> based on the programming of the target word line WL<n>.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                             /UYEN SMET/
                                                                              Primary Examiner, Art Unit 2824_________